E           NE
                                    XAS




Honorable Harry B. Kelton, Director       Opinion No. C-565
Texas National Ousrd Armory Board
West Austin Station                       Re:   Whether Senate Bill
Austin, Texas 78703                             No. 109, Acts 59th
                                                Legislature, 1965,
                                                was repealed'by Rouse
                                                Bill No. AlO, Acts
Dear Sir:                                       59th Legislature, 1965.
          Your letter of November 17, 1965, requesting OUP
oplnlon relative to the above captioned matter reads as follows:
          *Prior to the conclusion of the last Session
     of the Texas Legislature, the Texas National Guard
     Armory Board was authorized to sell and otherwise
     dispose of property which it owned in the event
     it was encumbered by debt but was not so empowered
     In the event such real propert was debt free. See
                                    60.
     Attorney ffeneral'sOpinion wW-s;
          "The 59th Legislature first enacted S. B. 109
     whloh specifically authorized the Armory Board to
     dispose of certain lands and bwlldlngs which were
     surplus to and in excess of the needs of the Armory
     Board and where federal recognition had been with-
     drawn from the unit occupying such armory. The
     emergency clause of.S. B. 109 referred speclfi-
     tally to Attorney General's Opinion WW-460 as
     creating the necessity for suspending the Con-
     stitutional       rule.

          *Thereafter, the 1965 Legislature also passed
     PI.B 410 which recodified all of the laws per-
     taining to the National Guard and APIBOP~Board,
     re-enacting, in substance, Section 7 of Art. 5786
     without Including the amendment thereof contained
     In S. B. 109 as Intended by the sponsor as well a8
     the Legislature.
          "Will you please give us your opinion as to
     whether the enactment of ?I.B. 410 by implication
     repealed the provisions of S. B. 1091"
                                -2726
Hon. marry B. Relton, page 2 (c-565)


          Former Article 5786, as or1 inally enacted by Acte
1905, p. 167, was repealed by Acts 19% 3; 58th Leg.; ch. 112, p.
209 (S.B. No. 279). Chapter 3, Title 94 of the Revised Civil
Statutes of Texas; 1925,.was amended and revised to read as
follows:
          "Article 5786.     Ueneral Provisions.
          "
            . . .
          "Sec. 7.   . . .
          "(c) As and when any of the property owned
     by the Board shall be fully paid for, free of all
     liens, and a'lldebts and other obligations ln-
     curred In connection with the acquisition OP con-
     struction of such property have been fully paid,
     the Board may donate, transfer, and convey such
     property, by appropriate Instruments of transfer,
     to the State of Texas, and such Instruments of
     transfer and conveyance shall be kept In the
     custody of the Adjutant i3eneral'sDepartment."
     (Rmphasisadded)
          The Attorney Qeneral of Texas in Opinion ~1-460 has
held that the~TejiasNational Guard Armory Board,is not authorized
by existing Statute to dlspobe of property whenthe indebtedness
against any such:9propertyobtained~bg the Board'for armory pur-
poses Is extinguished and that such'dlsposltlon Is under the
direct dontrol of the Legislature of the State of Texas.
          S. B. No. 109 (Acts 1965, 59th Leg., ch. 28, p. 75)
amemded Section 7 of Article 5786, Senate Bill 279 of the 58th
Legislature, by providing a new subsection to be known as Sub-
section (g). Subsection (g) reads as follows:
            *l(g) When Federal recognition of a unit
     ~~"unlts'of'the Texas National Guard is with-
     drawn by the United States Government and per-
     sonnel   are not available for its successors OP
     components to occupy the land, buildings and
     other Improvements owned by the Armory Board;
     the Adjutant General shall designate such prop-
     erty as surplus to the needs and requirements
     of the National Guard, its successors and
     components and notify the Armory Board of his
     intention to vacate the property and terminate
     any existing lease agreement with the Amory



                              -2727-
  ”       .




Ron. Harry B. Kelton, page 3 (C- 5651


        Board ,188
                 accordanc5.e
                            with the terms qf 'kuchagree-
        ment. Upon receipt of'such deeignation amd
        notice from the Adjutant General, the Armory
        Board and the Board oP Control are hereby au-




          B. B. ,No. 410, (Acts 1965, 59th Leg., ch. 690, p.
1601) amended Chapters 1 and 2, Title 94, Revised Civil Statutes
of Texas to read as follows:
                 "Article 5767.   ,Texaa National Guard
        Armory     Board.
                 n. * .

             "'Section 7.  As and when any of the prop-'
        erty owned by the Board shall be fully paid for,
        free of all liens, and all debts and other ob-
        ligations incurred In connection with the ac-
        quisition or construction of such property have
        been fully paid, the Board may donate, transfer,
        and~convey such property, by appropriate in-~
        struments of transfer, to the State of Texas,
        and such Instruments of transfer and,conveyance
        shall be kept in the custody of the Adjutant
        Genepal's Department.'"
           In the Repealerclause of H. B. 410, it is specl-
fically stated as follows8
           "    .Sections 7 and 8, Article 5786, Re-
     vised civil Statutes of Texas, a8 amended;
     and Section 7 through Section 8 of Article 57666
     Chapter 112, Aats of the 58th Legislature (com-
     piled as Section 7 through Section 8 of Article
     5786, Revised Civil Statutes of Texas, as amended);
     are hereby repealed and all other laws or parts
     of laws in conflict with this Act"are repealed to
     the extent of such conflict only.
           S. B. No. 109 of the 59th Legislature was approved
March 16, 1965 and Xi.B. No. 410 of the 59th Legislature was
aoproved ‘June i&3, 1965. S. B. No. 109 authorized the Armory
B&d   to sell to the highest bidder for cash any property
designated surplus to the needs Andyrequirements of the National
Guard, its sueeessora and components. II.B. No. 410 recodlfles


                                    -2728-
Hon. Harry B. Kelton, page 4 (C-5&)


all of the laws pertaining to the National~Guard and Armory
Board, and re-enacta, in substance, Section 7 of Article 57%
without Includingthe amendment thereof contained in S.-B. No.
log. It 1B plain, as evidenced by Attorney  General's Opinion
No. WW-60, that by the provisions of Section 7, the Leglsla~-
ture intended to obtain direct control'of the~armories acquired
or cohstructed by the National'Guard Armory Board and utlllied
by Texas National Guard units once the armorles~were free and
clear of the lncumbrances of acquisition and construction.
          In conclusion, It is our opinion that H. B. No. A10
specifically repeals Section 7 of Article 5786, Revised Civil
Statutes of Texas, as amended. Therefore, the latter act, H, B.
No. 410, being the latest expression of the Legislature, will
prevail over S. B. No. 109.
                     SUMMARY
          H. B. No. 410 speelflcally repeals Section 7
     of Article 5786, Revised Civil Statutes of Texas,
     as amended, and therefore the latter act, H. B.
     No. 410 being the latest expression of the Legis-
     lature, will prevail over S. B. No. 109.
                            Very truly your,
                            WAGGONER CARR
                            Attorney General

                            By:   a&W-   cy\=
                                  Alan Minter
AM:ra                             Asslatant
APPROVED:
OPINION COMMITTEE
Kerns B-iTaylor, Chairman
Phllllp Crawford
Tom Routt
JohnBanka
Harold Kennedy
APPROVED FOR TEE ATTORNEY GEWERAL
BY: T. B. Wright




                            -2729-